384 F.2d 138
Shirley J. HARRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 9354.
United States Court of Appeals Tenth Circuit.
Oct. 17, 1967, Rehearing Denied Nov. 24, 1967.

Sid White, Oklahoma City, Okl., for appellant.
John E. Green, Oklahoma City, Okl., for appellee.
Before PHILLIPS, JONES1 and LEWIS, Circuit Judges.
PER CURIAM:


1
Shirley J. Harris has appealed from a judgment forfeiting an automobile and its tools and appliances on a libel filed under 26 U.S.C.A. 7302 and 7323, which charged they were property unlawfully possessed for intended use in violating the provisions of the internal revenue laws of the United States and had been so used.  Appellant has not filed a brief.  On oral argument, counsel for appellant appeared and belatedly asserted that the record in a subsequent criminal proceeding would show the use of the vehicle on a particular occasion was the result of entrapment by federal officers.  Counsel admitted that in such proceeding the defense of entrapment failed and the defendant was convicted.


2
The trial court in the libel proceeding found that the vehicle was unlawfully possessed for intended use in violation of the internal revenue laws of the United States and had been so used.


3
The record is wholly devoid of any evidence of entrapment and the findings of possession, intended use and actual use of the vehicle in violating the internal revenue laws of the United States are amply supported by the evidence.


4
Hence, the judgment must be and it is affirmed.



1
 Of the Fifth Circuit, sitting by designation